Citation Nr: 0706852	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-31 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, 
including degenerative joint disease, herniated nucleus 
pulposus and spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In September 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing held in 
Atlanta, Georgia.


FINDING OF FACT

The record lacks competent evidence that the veteran 
developed a back disorder as a result of active service or 
that degenerative joint disease was manifested to a 
compensable degree within one year following discharge from 
service.


CONCLUSION OF LAW

A back disorder, including herniated nucleus pulposus and 
spinal stenosis, was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (codified at 38 U.S.C.A. 
§§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)) imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in April 2004, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Furthermore, the veteran was sent notice of the last two 
elements in a letter dated March 2006.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained private medical 
records, VA treatment records, and service medical records.  
During his hearing, the veteran was given 60 days to submit 
records pertaining to his employment with OTIS Elevator and 
the New York City Sanitation Department.  No records were 
received by VA during the 60-day period.

VA has not provided the veteran with an examination in 
connection with the claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2006).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

The Board does not find that the post service back disorder 
may be associated with the veteran's active duty.  The 
service medical records show a report of back pain in January 
1966 diagnosed as a lumbosacral sprain, and a report of neck 
and back pain in April 1966 diagnosed as acute myositis.  
However, the separation examination, conducted in January 
1969, shows that the veteran's spine and other 
musculoskeletal parts were normal.  The veteran specifically 
denied a history of recurrent back pain, or back pain at the 
time of the separation examination.

The first showing of a back disorder after service was in 
August 2000, when the veteran was variously diagnosed with a 
back disorder.  During an August 2000 examination, the 
veteran reported that he had pain in the back and left leg 
that had begun acutely more than five years previously and 
was at that time worse.  During an October 2000 examination 
the veteran reported having low back pain going down the left 
leg for the previous two years.  Thus, the evidence shows a 
finding of a low back sprain in 1966.  By 1969, examination 
of the spine was normal, and the first showing of a low back 
disorder is over 30 years after service.  This is evidence 
against a finding that the post service disability "may be" 
associated with service.  Thus, to the extent that the 
veteran has alleged that he has had a back disorder since 
service, the Board accords little to no probative value.  
Therefore, the Board finds that the veteran's disability of a 
back disorder does not meet criteria to warrant a VA 
examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service Connection

The veteran asserts that he has a back disorder caused by 
heavy lifting while serving on active duty in the United 
States Air Force.

The veteran testified before the undersigned Veterans Law 
Judge in September 2006.  The veteran testified that he 
injured his back in service while lifting 65-72 pound 
survival kits, and also while opening an automatic lift gate 
with a broken motor.  The veteran further testified that 
after these injuries he was hardly able to move and was in 
excruciating pain.  He testified that he had back problems at 
separation, that after service he missed work due to back 
problems, and that he was put on disability from the New York 
City Sanitation Department for back and knee problems.  The 
veteran testified that he worked as a garbage collector for 
13 years and that job consisted of "all heavy lifting."

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis or 
degenerative joint disease, may be granted if manifest to a 
compensable degree within one year of separation from service 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a back disorder.  The 
veteran's service medical records show two instances in 1966 
where the veteran complained of back pain.  The first was 
diagnosed as a lumbosacral sprain and the second as acute 
myositis.  The service medical records are devoid of any 
evidence of a chronic back problem.  The separation 
examination, conducted in January 1969, shows that the 
veteran's spine and other musculoskeletal parts were normal.  
The veteran specifically denied recurrent back pain at the 
time of the separation examination.

The veteran testified that he was having problems with his 
back when he separated from the Air Force, but that it was 
not to the point where he could not function.  However, such 
statement directly conflicts with the January 1969 report of 
medical history, where the veteran specifically denied a 
history of recurrent back pain.  The Board accords far more 
probative value to a statement made contemporaneously with 
service than statements made now decades after the veteran's 
discharge from service.  Additionally, there is no objective 
evidence that degenerative joint disease was manifested to a 
compensable degree within one year following discharge from 
service.  In fact, there is no evidence of record of any 
complaints of back pain, or any other common symptom of a 
back disorder, until 2000, which is more than 30 years after 
the veteran's discharge from service, which is further 
evidence against his claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service). 

During an August 2000 examination the veteran reported that 
he had pain in the back and left leg that had begun 
"acutely" more than five years previously and was, at that 
time, worse.  The examiner noted that, "no prior history of 
trauma was elicited."  During an October 2000 examination 
the veteran reported having low back pain going down the left 
leg for the previous two years.  In a separate October 2000 
evaluation, the veteran reported the onset of low back pain 
approximately three months ago.  Such statements do not 
attribute the back pain to service.  The veteran first 
attributed the post service back problems to service once he 
filed his current claim for benefits in 2004.  The Board 
finds the above statements, made for the purpose of medical 
diagnosis and treatment, to be more probative than the 
veteran's current assertion that he has experienced chronic 
back problems since 1966.  

The Board does not doubt the sincerity of the veteran's 
belief that he developed a back disorder from heavy lifting 
in service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against a finding of an in-service back disorder, continuity 
of symptomatology associated with a back disorder, and a 
nexus between the post service diagnoses of a back disorder 
and service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a back disorder, including herniated 
nucleus pulposus and spinal stenosis, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


